DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-14 and 23 are objected to because of the following informalities: “carbon removal system” should read “carbon dioxide removal system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 20, 21, 24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall US 2009/0013690.
Regarding claim 1, Marshall discloses:
A system, comprising (see Fig. 3):
a) a heat collection device 38, which is configured to capture a heat from hydrothermal emissions 11 from a hydrothermal vent 15 on a floor 18 of an ocean, wherein the heat collection device 38 is configured to receive the hydrothermal emissions 11 from the hydrothermal vent 15; and 
b) a heat-driven electric generator 110, which is configured to receive the heat from the hydrothermal vent 15 and produce electric energy.
Regarding the preamble “A carbon negative clean fuel production system”, it has been held that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” MPEP 2111.02 II.

Regarding claim 5, Marshall discloses:
a seawater filtration unit 150, which is configured to filter seawater from the ocean, to produce filtered freshwater and solutes, which include brine and solute minerals.

Regarding claim 20, Marshall discloses:
A system, comprising (see Figs. 1, 4): 
a heat-driven electric generator 110, which is configured to receive hydrothermal emissions 11 from a hydrothermal vent 15 on a floor 18 of an ocean, such that the heat-driven electric generator 110 receives a heat from the hydrothermal emissions 11 and produces electric energy.
Regarding the preamble “A carbon negative clean fuel production system”, it has been held that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” MPEP 2111.02 II.

Regarding claim 21, Marshall discloses:
a direct pipe connection 13; 
wherein the hydrothermal vent 15 is an engineered hydrothermal vent (in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Determination of patentability is based on the product itself. The patentability of a product (in this case the hydrothermal vent), does not depend on its method of production (i.e. natural or engineered/artificial). Furthermore in this case, a person of skill in the art, reading the reference, would ‘at once envisage’ the hydrothermal vents being either naturally formed or engineered/artificial, MPEP 2131.02 III); 
such that the direct pipe connection 13 is connected between the engineered hydrothermal vent 15 and the heat-driven electric generator 110; 
such that the heat-driven electric generator 110 receives the hydrothermal emissions 11 via the direct pipe connection 13.

Regarding claim 24, Marshall discloses:
A method, comprising (see Fig.3): 
a) capturing heat from hydrothermal emissions 11 from a hydrothermal vent 15 on a floor 18 of an ocean, using a heat collection device 38; and 
b) producing electric energy, wherein a heat-driven electric generator 110 receives the heat from the hydrothermal vent 15 and produces the electric energy.
Regarding the preamble “A method of carbon negative clean fuel production”, it has been held that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” MPEP 2111.02 II.

Regarding claim 26, Marshall discloses:
filtering seawater, by using a seawater filtration unit 150, which is configured to filter seawater from the ocean, to produce filtered freshwater and solutes which include brine and solute minerals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall US 2009/0013690 in view of Reid et al. US 2009/0047072.
Regarding claim 2, Marshall is silent regarding:
a direct pipe connection; wherein the hydrothermal vent is an engineered hydrothermal vent; such that the direct pipe connection is connected between the engineered hydrothermal vent and the heat collection device; such that the heat collection device receives the hydrothermal emissions via the direct pipe connection.
Reid teaches (see Fig. 1):
a direct pipe connection 10; wherein the hydrothermal vent 12 is an engineered hydrothermal vent (“The vents can be natural hydrothermal vents or artificial vents” [0006]); such that the direct pipe connection 10 is connected between the engineered hydrothermal vent 12 and a higher location (maps to a location for the heat collection device in Marshall); such that the higher location receives the hydrothermal emissions via the direct pipe connection 10.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Marshall with that of Reid for the advantages of 1) directing hydrothermal emissions from multiple vents to one location so that a single heat collection device can collect heat from multiple vents, with further flexibility for the location of the heat collection device as it would no longer need to be placed directly above a vent, and 2) conveying hydrothermal emissions from great depths to a higher location so that the heat collection device doesn’t need to extend all the way to the ocean floor, with the advantages that less piping is needed, and the piping used can also be less robust as it would no longer need to withstand the extreme ocean depth pressures, leading to cost and material savings as well as easier accessibility for assembly and maintenance. 

Claims 3, 4, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall US 2009/0013690 in view of De Lange US 2016/0332167.
Regarding claims 3 and 25, Marshall Fig. 3 embodiment is silent regarding:
a mineral separator; separating minerals, wherein solid minerals are separated using a mineral separator.
However, Marshall Fig. 4 embodiment teaches:
a mineral separator 152; separating minerals, wherein solid minerals are separated using a mineral separator 152 [0045].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the Fig. 3 embodiment of Marshall to include a mineral separator as taught for the Fig. 4 embodiment for the advantage of additionally recovering valuable minerals and metals, which can be done independently of heat recovery (Marshall [0045]).

Marshall is silent regarding:
the mineral separator comprising an enclosure; wherein an input opening of the enclosure receives the hydrothermal emissions from the hydrothermal vent, such that the hydrothermal emissions pass through the enclosure, such that solid minerals are deposited in the mineral separator and remaining emissions are ejected from an output opening of the enclosure (Marshall does not specify the details of the resource recovery equipment/mining facility 152, but teaches that “Any practical form of mining facility could be used depending upon the particular mineral or other substance that is to be mined” [0045]).
De Lange teaches (see Figs. 1, 6D):
a mineral separator 12 comprising an enclosure 16 (includes a roof, not shown [0042]); wherein an input opening 44 of the enclosure receives a stream with suspended particles (analogous to hydrothermal emissions from the hydrothermal vent), such that the stream passes through the enclosure, such that solid particles are deposited in the mineral separator and the remaining stream is ejected from an output opening 46 of the enclosure.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Marshall with that of De Lange to provide a separator having the advantages of flexibility in the sizes and distributions of riffles which allows a user to select an optimal riffle array to sediment a target particle, enhanced efficiency of separation, and quick and easy particle collection (De Lange [0046-0048]).

Regarding claim 4, the combination of Marshall and De Lang teaches: 
wherein the mineral separator 12 further comprises riffles 32 along an inner bottom 24 of the enclosure 16, such that the solid minerals are deposited in the riffles (De Lange Figs. 1, 6D).

Claims 6, 7, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall US 2009/0013690 in view of Eisenberger et al. US 2017/0321656.
Regarding claim 6, Marshall is silent regarding:
wherein the seawater filtration unit is configured to filter seawater from the ocean by reverse osmosis.
Eisenberger teaches:
wherein the seawater filtration unit is configured to filter seawater from the ocean by reverse osmosis (“An economically and commercially useful system is the reverse osmosis process to obtain fresh water from sea water” [0036]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Marshall with that of Eisenberger to provide an economically and commercially useful system to obtain fresh water from sea water (Eisenberger [0036]).

Regarding claims 7 and 27, Marshall is silent regarding:
a water splitting device, which is configured to use the electric energy generated by the heat-driven electric generator to split the filtered freshwater into hydrogen and oxygen by a process of electrolysis.
splitting the filtered freshwater, by using a water splitting device, which is configured to use the electric energy generated by the heat-driven electric generator to split the filtered freshwater into hydrogen and oxygen by a process of electrolysis.
Eisenberger teaches:
a water splitting device, which is configured to use the electric energy generated by renewable energy sources (maps to the heat-driven electric generator using heat from hydrothermal vents) to split the filtered freshwater into hydrogen and oxygen by a process of electrolysis.
splitting the filtered freshwater, by using a water splitting device, which is configured to use the electric energy generated by renewable energy sources (maps to the heat-driven electric generator using heat from hydrothermal vents) to split the filtered freshwater into hydrogen and oxygen by a process of electrolysis (“electrolysis of desalinated water” [0024] [0026]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Marshall with that of Eisenberger for the advantage of producing renewable liquid fuels (Eisenberger [0024] [0026]). 

Claims 9, 10, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall US 2009/0013690 in view of Chang US 2013/0009349.
Regarding claims 9 and 28, Marshall teaches:
extract the sand from the hydrothermal emissions [0045].
Marshall is silent regarding:
a sand refinery machine, which is configured to refine sand to produce chemical components, including silicon and oxygen.
refining sand, by using a sand refinery machine, which is configured to refine the sand to produce chemical components, including silicon and oxygen.
Chang teaches:
a sand refinery machine 10, which is configured to refine sand to produce chemical components, including silicon and oxygen [0004-0005].
refining sand, by using a sand refinery machine 10, which is configured to refine the sand to produce chemical components, including silicon and oxygen [0004-0005].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Marshall with that of Chang for the advantage of effectively and economically smelting silicon material from sand for manufacturing all kinds of silicon-made products (Chang [0004]) using a sand refinery machine that shortens the operation time of the metallurgical process and reduces the energy consumption while increasing the yield rate (Chang [0009]).

Regarding claim 10, the combination of Marshall and Chang teaches:
wherein the sand refinery machine is configured as an electric arc furnace, which is configured to perform a carbothermal reduction with the sand and a coke compound, to produce the silicon and the oxygen (Chang [0005]).

Claims 11, 12, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall US 2009/0013690 in view of Eisenberger et al. US 2017/0321656 and Fecant et al. WO 2014/202855.
Regarding claims 11 and 29, Marshall is silent regarding:
a carbon removal system, which is configured to use the electric energy generated by the heat-driven electric generator to pump in atmospheric air, and to produce formic acid or methane from carbon dioxide in the atmospheric air, thereby reducing a concentration of carbon dioxide in the atmospheric air.
removing carbon dioxide from atmospheric air, by using a carbon dioxide removal system, which is configured to use the electric energy generated by the heat-driven electric generator to pump in the atmospheric air, and to produce formic acid from carbon dioxide in the atmospheric air, thereby reducing a concentration of carbon dioxide in the atmospheric air.

Eisenberger teaches:
a carbon removal system, which is configured to use the electric energy generated by renewable energy sources (maps to the heat-driven electric generator using heat from hydrothermal vents) to pump in atmospheric air, and to reduce a concentration of carbon dioxide in the atmospheric air.
removing carbon dioxide from atmospheric air, by using a carbon dioxide removal system, which is configured to use the electric energy generated by renewable energy sources (maps to the heat-driven electric generator using heat from hydrothermal vents) to pump in the atmospheric air, and to reduce a concentration of carbon dioxide in the atmospheric air (renewable energy is used to capture CO2 from atmospheric air and to obtain hydrogen by electrolysis, and the CO2 and H2 are then combined to produce renewable liquid fuels, chemicals, pharmaceuticals, polymers, and building materials [0023-0026]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Marshall with that of Eisenberger to capture CO2 from atmospheric air for the dual advantages of improving the environment while also using the CO2 to produce renewable liquid fuels, chemicals, pharmaceuticals, polymers, and building materials (Eisenberger [0024]).

The combination of Marshall and Eisenberger is silent regarding:
the carbon removal system configured to produce formic acid (or methane) from carbon dioxide in the atmospheric air.
Fecant teaches:
the carbon removal system configured to produce formic acid from carbon dioxide in the atmospheric air (“A complementary solution to the sequestration of the captured carbon dioxide consists in recovering it, by converting it into a recoverable chemical asset, that is to say a chemical product that can be used by industry. The present invention relates to a new process for the production of formic acid from CO2. This process is electrochemical, ie it uses electric current to produce formic acid and oxygen from CO2 and water. This process is much simpler than current formic acid production processes, so could be competitive if the price of electricity is not too high. This method could advantageously be used to store electrical energy produced intermittently (solar, wind) or in surplus (production peaks)” [0002-0003]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Marshall and Eisenberger with that of Fecant to convert the captured CO2 into a chemical usable by industry as suggested by Eisenberger, with the further advantages of the process being much simpler than current formic acid production processes and also being advantageously usable to store electrical energy produced intermittently or in surplus (Fecant [0003]).

Regarding claim 12, the combination of Marshall, Eisenberger, and Fecant teaches:
wherein the carbon removal system is configured to use a Sammels process, such that the carbon removal system is configured to produce formic acid from the carbon dioxide by catalyzed electroreduction (“producing formic acid from carbon dioxide and water by electroreduction of the CO2 in the gaseous phase… and catalyzing the reaction” (see Fecant abstract).

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall US 2009/0013690 in view of Eisenberger et al. US 2017/0321656 and Wright et al. US 2007/0217982.
Regarding claim 11, Marshall is silent regarding:
a carbon removal system, which is configured to use the electric energy generated by the heat-driven electric generator to pump in atmospheric air, and to produce formic acid or methane from carbon dioxide in the atmospheric air, thereby reducing a concentration of carbon dioxide in the atmospheric air.

Eisenberger teaches:
a carbon removal system, which is configured to use the electric energy generated by renewable energy sources (maps to the heat-driven electric generator using heat from hydrothermal vents) to pump in atmospheric air, and to reduce a concentration of carbon dioxide in the atmospheric air (renewable energy is used to “capture CO2 from the air and concentrate the CO2 and to then drive the reactions to be used to convert the carbon dioxide and hydrogen, obtained by virtue of the electrolysis of desalinated water, into the energy, fertilizer, fuels for mobile use, and the building materials required for human existence” [0023-0026]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Marshall with that of Eisenberger to capture CO2 from atmospheric air for the dual advantages of improving the environment while also using the CO2 to produce renewable liquid fuels, chemicals, pharmaceuticals, polymers, and building materials (Eisenberger [0024]).

The combination of Marshall and Eisenberger is silent regarding:
the carbon removal system configured to produce (formic acid or) methane from carbon dioxide in the atmospheric air.
Wright teaches:
the carbon removal system configured to produce methane from carbon dioxide in the atmospheric air (“carbon dioxide from an air capture system and hydrogen gas from a Chlor-alkali process are used as the feed streams for a Sabatier process. At low pressure (approximately 1 bar) and 400º C. to 600º C. operating temperature, a product stream of methane and water vapour evolves. To ensure the permanent sequestration of the carbon in the methane, the methane gas may become the feedstock for the plastics processing industry. The methane gas also may be burned as a synthetic fuel, or used as a feedstock for forming a liquid synthetic fuel” [0082]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Marshall and Eisenberger with that of Wright to use the captured CO2 to produce fuels or plastics (polymers) as suggested by Eisenberger.

Regarding claim 13, the combination of Marshall, Eisenberger, and Wright teaches:
wherein the carbon removal system is configured to use a Sabatier process, such that the carbon removal system is configured to produce methane from the carbon dioxide by reacting hydrogen with the carbon dioxide (“carbon dioxide from an air capture system and hydrogen gas from a Chlor-alkali process are used as the feed streams for a Sabatier process. At low pressure (approximately 1 bar) and 400º C. to 600º C. operating temperature, a product stream of methane and water vapour evolves” Wright [0082]).

Claim(s) 14-16 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenberger et al. US 2017/0321656 as applied to claims 7 and 27 above, and further in view of Hardy et al. US 2005/0232833.
Regarding claims 14 and 31, the combination of Marshall and Eisenberger is silent regarding:
a carbon removal system, which is configured to use the electric energy generated by the heat-driven electric generator to extract carbon dioxide from seawater and react the carbon dioxide with the hydrogen in a chemical process using a catalyst to produce a synthetic hydrocarbon.
extracting carbon dioxide from seawater and reacting the carbon dioxide with the hydrogen in a chemical process using a catalyst to produce a synthetic hydrocarbon.
Hardy teaches:
a carbon removal system, which is configured to use the electric energy generated by fossil fuel free sources (maps to the heat-driven electric generator using heat from hydrothermal vents) to extract carbon dioxide from seawater and react the carbon dioxide with the hydrogen in a chemical process using a catalyst to produce a synthetic hydrocarbon [0009-0013].
extracting carbon dioxide from seawater and reacting the carbon dioxide with the hydrogen in a chemical process using a catalyst to produce a synthetic hydrocarbon [0009-0013].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Marshall and Eisenberger with that of Hardy for the advantages of producing liquid hydrocarbon fuels that are free of sulfur, nitrogen, or aromatics content thereby avoiding the formation of acid rain and smog when burning these fuels (Hardy [0006]), have high volumetric and gravimetric energy density, excellent resistance to thermal oxidation processes, are fire safe, have good low temperature properties, can be reformed easily for production of hydrogen in fuel cell applications, produced without using fossil fuels, the process is carbon neutral when combusted, the starting materials are cost free, and in situ production of stored energy requires no large storage volumes or long distance transport for naval uses, and additionally producing an equal volume of fresh water as a useful byproduct (Hardy [0013]).

Regarding claims 15-16, the combination of Marshall, Eisenberger, and Hardy teaches:
wherein the chemical process is a reverse water gas shift combined with Fischer Tropsch synthesis (Hardy [0009]).
wherein the catalyst comprises at least one of: a) at least one metal selected from the group consisting of iron, cobalt, and nickel, and combinations thereof; b) at least one metal oxide selected from the group consisting of iron oxide, cobalt oxide, nickel oxide, ruthenium oxide, and combinations thereof; c) at least one support type material selected from the group consisting of alumina, zeolites, and combinations thereof; d) at least one other catalyst support selected from the group consisting of metals, metal oxides, metal alloys, mixed metal oxides, and combinations thereof; and e) a combination of these (Hardy [0012]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall US 2009/0013690 in view of Hardy et al. US 2005/0232833.
Regarding claim 23, Marshall is silent regarding:
a carbon removal system, which is configured to use the electric energy generated by the heat-driven electric generator to extract carbon dioxide from seawater and react the carbon dioxide with hydrogen in a chemical process using a catalyst to produce a synthetic hydrocarbon.
Hardy teaches:
a carbon removal system, which is configured to use the electric energy generated by fossil fuel free sources (maps to the heat-driven electric generator using heat from hydrothermal vents) to extract carbon dioxide from seawater and react the carbon dioxide with hydrogen in a chemical process using a catalyst to produce a synthetic hydrocarbon [0009-0013].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Marshall with that of Hardy for the advantages of producing liquid hydrocarbon fuels that are free of sulfur, nitrogen, or aromatics content thereby avoiding the formation of acid rain and smog when burning these fuels (Hardy [0006]), have high volumetric and gravimetric energy density, excellent resistance to thermal oxidation processes, are fire safe, have good low temperature properties, can be reformed easily for production of hydrogen in fuel cell applications, produced without using fossil fuels, the process is carbon neutral when combusted, the starting materials are cost free, and in situ production of stored energy requires no large storage volumes or long distance transport for naval uses, and additionally producing an equal volume of fresh water as a useful byproduct (Hardy [0013]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-13, 17-20, 22, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12-21, 23, 25-27, and 29-34 of U.S. Patent No. 11,002,255. Although the claims at issue are not identical, they are not patentably distinct from each other because the listed claims of Patent No. 11,002,255 anticipate the listed claims of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        09/12/2022